In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1797V
                                        UNPUBLISHED


    ARKIE TUCKER-CORLEY,                                    Chief Special Master Corcoran

                        Petitioner,                         Filed: July 22, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Causation-In-Fact; Influenza (Flu)
                                                            Vaccine; Chronic Regional Pain
                       Respondent.                          Syndrome (CRPS)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Lauren Kells, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

      On December 8, 2020, Arkie Tucker-Corley filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleged that he suffered a left shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine he received on January
13, 2020. Petition at 1. Petitioner further alleges that the vaccine was administered within
the United States, that he suffered the residual effects of his injury for more than six
months, and that there has been no prior award or settlement of a civil action on his behalf
as a result of his injury. Petition at ¶¶ 1, 7-9. The case was assigned to the Special
Processing Unit of the Office of Special Masters.



1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On July 12, 2022, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case for chronic regional pain syndrome
(“CRPS”). 3 Respondent’s Rule 4(c) Report at 1. Specifically, Respondent indicates that

         Petitioner does not meet the Table criteria for a SIRVA because her injury
         was not limited to the shoulder in which the intramuscular vaccine was
         administered. See 42 C.F.R. § 100.3(c)(10). However, the facts of this case
         support a finding that petitioner more likely than not suffered CRPS, 4 that
         was caused-in-fact by the administration of the flu vaccination on January
         13, 2020. With respect to other statutory and jurisdictional issues, the record
         shows that the case was timely filed, that petitioner received a vaccine set
         forth in the Vaccine Injury Table, and that the vaccine was received in the
         United States. The evidence also demonstrates that petitioner suffered the
         effects or sequelae of her injury for more than six months after vaccine
         administration. Accordingly, in light of the information contained in

3
  Petitioner’s counsel confirmed via informal communication on July 22, 2022 that Petitioner is amenable
to proceed with the concession for the injury of CRPS, as opposed to SIRVA.
4
    Respondent indicates

         [t]he diagnostic criteria for CRPS are as follows:

                  1. Continuing pain, which is disproportionate to any inciting event.
                  2. Must report at least one symptom in three of the four following categories:
                          • Sensory: reports of hyperesthesia and/or allodynia;
                          • Vasomotor: reports of temperature asymmetry and/or skin color
                          changes and/or skin color asymmetry;
                          • Sudomotor/edema: reports of edema and/or sweating changes and/or
                          sweating asymmetry;
                          • Motor/trophic: reports of decreased range of motion and/or motor
                          dysfunction (weakness, tremor, dystonia) and/or trophic changes (hair,
                          nail, skin).
                  3. Must display at least one sign at time of evaluation in two or more of the
                  following categories:
                          • Sensory: evidence of hyperalgesia (to pinprick) and/or allodynia (to light
                          touch and/or deep somatic pressure and/or joint movement);
                          Vasomotor: evidence of temperature asymmetry and/or skin color
                          changes and/or asymmetry;
                          • Sudomotor/edema: evidence of edema and/or sweating changes and/or
                          sweating asymmetry;
                          • Motor/trophic: evidence of decreased range of motion and/or motor
                          dysfunction (weakness, tremor, dystonia) and/or trophic changes (hair,
                          nail, skin).
                  4. There is no other diagnosis that better explains the signs and symptoms.

                  R. Norman Harden et al., Validation of proposed diagnostic criteria (the
                  “Budapest Criteria”) for Complex Regional Pain Syndrome,
                  https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2914601/ (last visited on July 7,
                  2022).

Respondent’s Report at 7-8, n. 3 (emphasis in original).

                                                           2
       petitioner’s medical records, respondent has concluded that petitioner’s
       CRPS is compensable as a “caused-in-fact” injury under the Vaccine Act.

Id. at 7-8.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                    s/Brian H. Corcoran
                                                    Brian H. Corcoran
                                                    Chief Special Master




                                          3